Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

None of the prior art of record, neither singularly nor in combination, teach or show the features present in independent claim 13 of the application:
a plurality of labels associated with a plurality of corresponding containers of the commodity that contain waste material or recyclable material generated at the store, each label including label information associated with the store, the corresponding container, or intended contents of the corresponding container; a label reader at a material handling site that is remote from the store that collects the label information and transmits the collected label information to at least one server; and a device at the material handling site that captures data characterizing the commodity in the container and transmits the data characterizing the commodity to the at least one server, wherein the data characterizing the commodity in the container is based at least in part on a pressure of a hydraulic system associated with the container; wherein the at least one server associates the label information and the data characterizing the commodity in the container and automatically determines a first amount of the commodity in the container using the data characterizing the commodity in the container; and wherein the at least one server receives data indicative of a second amount of the commodity supplied to the store for resale and data indicative of a third amount of the commodity sold by the store, the at least one server determining performance data related to the commodity by comparing the data indicative of the second amount of the commodity supplied to the store, the data indicative of the third amount of the commodity sold by the store, and the first amount of the commodity in the container.
The cited references, specifically Venable teaches a waste management system and process configured for waste and container tracking. The system uses identification markers or tags that may be identified by identification devices and then information on the waste processing uploaded to a central management hub and storage utility to access information within the storage utility or are sent reports to confirm waste has been processed or disposed of as intended and desired.

Accordingly dependent claims 14-24 are allowed for the same reasons stated above.
Therefore the Examiner is allowing claims 13-24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MILENA RACIC/Patent Examiner, Art Unit 3627                



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627